Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty after a disciplinary hearing of violating a prison disciplinary rule prohibiting inmates from making threats. The misbehavior report written by the correction officer who was threatened, coupled with the correction officer’s testimony substantially confirming the report, provide substantial evidence to support the finding of guilt. Further, we find no merit in petitioner’s contention that he was denied adequate employee assistance given that the record fails to establish any prejudice to petitioner as the result of the deficiencies alleged. Finally, nothing in the record reveals evidence of bias on the part of the Hearing Officer affecting the outcome of the hearing.
Mikoll, J. P., Crew III, White, Weiss and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.